
	
		I
		111th CONGRESS
		2d Session
		H. R. 4740
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Cohen (for
			 himself, Mr. Rush,
			 Mr. Hastings of Florida,
			 Mr. McGovern,
			 Mr. Lewis of Georgia,
			 Ms. Fudge,
			 Mr. Clay, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Ways and
			 Means, and Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide grants to cities with high unemployment rates
		  to provide job training, public works, and economic development programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Jobs for
			 Urban Sustainability in America Act.
		2.Grants to cities
			 with high unemployment
			(a)Department of
			 Commerce grants for public works and economic developmentThe Secretary of Commerce shall use the
			 funds made available to the Secretary under section 3(a)(2) to make additional
			 grants—
				(1)to cities with high unemployment, under
			 sections 201, 203, 207, and 209 of the Public Works and Economic Development
			 Act of 1965; and
				(2)under the Trade Adjustment Assistance for
			 Firms Program under chapters 3 and 5 of title II of the Trade Act of
			 1974.
				(b)Department of
			 Labor grants for job training programsThe Secretary of Labor shall use the funds
			 made available to the Secretary under section 3(a)(1) to carry out adult and
			 dislocated worker employment and training activities under chapter V of
			 subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2861
			 et seq.) to benefit cities with high unemployment.
			(c)City with high
			 unemployment definedFor
			 purposes of this section, the term city with high unemployment
			 means a city that—
				(1)has a population
			 of at least 600,000 people; and
				(2)has, for each
			 month beginning with January 2009, and ending on the date of the enactment of
			 this Act, an unemployment rate of 10 percent or more.
				3.Funding
			(a)Funding from the
			 TARPOf funds made available to the Secretary of the Treasury
			 under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5211 et seq.) that remain unobligated, the Secretary of the Treasury
			 shall—
				(1)make
			 $5,000,000,000 available to the Secretary of Labor to carry out section 2(a);
			 and
				(2)make $5,000,000,000 available to the
			 Secretary of Commerce to carry out section 2(b).
				(b)AuthorizationThe
			 amounts described under subsection (a) shall be deemed to be for actions
			 authorized under title I of the Emergency Economic Stabilization Act of
			 2008.
			
